
	

114 SRES 564 IS: Condemning North Korea's fifth nuclear test on September 9, 2016.
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 564
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2016
			Mr. Cardin (for himself, Mr. Reed, Mrs. Feinstein, Mr. Durbin, and Mr. Schumer) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning North Korea's fifth nuclear test on September 9, 2016.
	
	
 Whereas the Democratic People's Republic of North Korea (DPRK) conducted its fifth nuclear test on September 9, 2016, in Punggye-ri, North Hamgyong Province;
 Whereas North Korea's nuclear test on September 9th, the second nuclear test this year, follows an unprecedented campaign of ballistic missile launches, which the Government of North Korea claims are intended to serve as delivery vehicles for nuclear weapons targeting the United States and United States allies South Korea and Japan;
 Whereas North Korea continues to test nuclear weapons and intercontinental and submarine-launched ballistic missiles, which pose a major threat to the United States and United States allies and partners in Asia and around the world;
 Whereas the Government of North Korea's belligerent behavior has been in direct defiance of United Nations Security Council Resolutions 1718 (adopted October 14, 2006), 1874 (adopted June 12, 2009), 2087 (adopted January 22, 2013), 2094 (adopted March 7, 2013), and 2270 (adopted March 2, 2016) and the non-proliferation regime;
 Whereas the United Nations Security Council strongly condemned North Korea's nuclear test and expressed its willingness to begin to work immediately on appropriate measures under Article 41 in a United Nations Security Council Resolution after its meeting on September 10, 2016;
 Whereas President Barack Obama stated in response to the nuclear test that far from achieving its stated national security and economic development goals, North Korea's provocative and destabilizing actions have instead served to isolate and impoverish its people through its relentless pursuit of nuclear weapons and ballistic missile capabilities;
 Whereas Secretary of State John Kerry stated in response to the nuclear test that the D.P.R.K.'s repeated and willful violations of its obligations under U.N. Security Council Resolutions, its belligerent and erratic threats, and web of illicit activities around the world indicate it has no interest in participating in global affairs as a responsible member of the international community;
 Whereas United States Ambassador to the United Nations Samantha Power stated in explanation of the vote on United Nations Security Council Resolution 2270 that the chronic suffering of the people of North Korea is the direct result of the choices made by the DPRK government, a government that has consistently prioritized its nuclear weapons and ballistic missile programs over providing for the most basic needs of its own people … the North Korean government would rather grow its nuclear weapons program than grow its children;
 Whereas Republic of Korea President Park Geun-hye stated, in response to the nuclear test, North Korea’s nuclear test, already the second this year, cannot be regarded as anything else but a direct defiance against the international community … the nuclear threat posed by North Korea is an urgent and present threat. Accordingly, our and the international community’s response too should now be completely different from before.;
 Whereas Congress passed the North Korea Sanctions and Policy Enhancement Act (NKSPEA) on February 18, 2016 (Public Law 114–122);
 Whereas NKSPEA imposes mandatory sanctions on individuals who contribute to North Korea's nuclear program, proliferation activities, malicious cyberattacks, and human rights abuses;
 Whereas, on June 1, 2016, the Department of the Treasury designated North Korea as a primary money laundering concern under section 5318A of title 31, United States Code; Whereas, on July 6, 2016, the Department of the Treasury designated top officials of the North Korean regime, including North Korean leader Kim Jong Un, ten other individuals, and five entities, for their role as perpetrators of human rights abuses in North Korea; and
 Whereas additional measures to further curtail North Korea’s access to international financial markets, further impede trade that benefits the Government of North Korea, government and party officials, and military entities, and freeze assets of North Korean officials are available both through already authorized unilateral United States policy, including secondary sanctions on entities that facilitate trade with North Korea and designations for actions which undermine cybersecurity, and through the United Nations Security Council: Now, therefore, be it
		
	
 That the Senate— (1)condemns the North Korean regime for continuing its dangerous provocations, focusing solely on the advancement of its nuclear and missile capabilities while violating the human rights of its people;
 (2)calls on the North Korean regime to immediately and unconditionally meet its obligation to abandon its nuclear weapons and missile programs in a complete, verifiable, and irreversible manner;
 (3)calls on China to exercise its significant economic and diplomatic leverage over the DPRK, including through the aggressive enforcement of existing United Nations Security Council resolutions, in order to halt North Korea’s illegal nuclear and missile programs;
 (4)reaffirms the commitment of the United States to defending allies in the region, including through deployment of a Terminal High Altitude Area Defense (THAAD) battery to the Republic of Korea and joint United States-Japan efforts to develop the next generation of missile defense interceptors, including the Standard Missile 3;
 (5)reinforces longstanding United States commitments to provide extended deterrence, guaranteed by the full spectrum of United States defense capabilities, to the Republic of Korea and Japan;
 (6)supports ongoing efforts to strengthen the United States-Republic of Korea alliance, to protect the 28,500 members of the United States Armed Forces stationed on the Korean Peninsula, and to defend the alliance against any and all provocations committed by the North Korean regime; and
 (7)calls on all members of the United Nations Security Council to take immediate action to pass additional and meaningful new measures under Article 41 of the United Nations Charter, including—
 (A)stricter measures to eliminate exceptions in current United Nations Security Council resolution sanctions;
 (B)further restrictions on imports and exports of such sectoral commodities as coal, iron, and precious metals and the prohibition on fuel oil exports to North Korea;
 (C)elimination of access for entities involved in North Korea’s nuclear and ballistic missile programs to international financial markets and banking;
 (D)restrictions on the use of North Korean subcontractors in global supply chains, particularly in the textile and apparel industry;
 (E)restrictions on the supply of aviation fuel and a ban on civilian aviation; (F)a ban on bulk cash transfers to and from North Korea;
 (G)prevention of the use of North Korean labor in third-country projects and agreements; and (H)a downgrading of North Korean diplomatic representation.
				
